Citation Nr: 0814201	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-00 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's previously denied claim of service 
connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen the veteran's previously denied claim of service 
connection for hypertension.  

3.  Whether new and material evidence has been received to 
reopen the veteran's previously denied claim of service 
connection for heart disease with ventricular arrhythmia and 
pacemaker placement with cardiomyopathy (heart condition).  

4.  Whether new and material evidence has been received to 
reopen the veteran's previously denied claim of service 
connection for diabetes mellitus.

5.  Entitlement to service connection for emphysema.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
February 1985.  As reflected in the discussion below, the 
veteran contends that he had service from September 1966 to 
December 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Seattle, Washington.

The Board notes that the veteran originally filed a request 
to reopen his previously denied claims of service connection 
for a heart condition and diabetes mellitus in January 2002.  
The RO declined to reopen the veteran's claim in an April 
2004 rating decision.  The veteran did not appeal that 
denial.  In March 2005, the veteran filed the instant claim-
including a request to reopen his claims of service 
connection for a heart condition and diabetes mellitus.  

Initially, service connection for tinnitus, hypertension, 
heart condition and diabetes mellitus was denied in a 
February 1998 rating decision.  The veteran did not appeal 
the decision.  As noted above, the veteran requested to 
reopen his claims of service connection for a heart condition 
and diabetes mellitus in January 2002 and the claim was 
subsequently denied in April 2004.  Before the Board may 
consider the merits of previously denied claims, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  "[T]he Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is present, and before the Board may reopen such a claim, it 
must so find."  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Further, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Accordingly, the matter appropriately 
before the Board is whether new and material evidence has 
been presented to reopen the previously denied claims of 
service connection for tinnitus, hypertension, a heart 
condition and diabetes mellitus.  

The veteran and his wife appeared and testified at a February 
2008 Travel Board hearing at the Seattle RO.  A transcript is 
of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The RO initially denied entitlement to service connection 
for tinnitus, hypertension, heart condition and diabetes 
mellitus in February 1998.  The veteran was notified of the 
decision and of his appellate rights, but did not appeal the 
denial.  

3.  The RO declined to reopen the veteran's claims of 
entitlement to service connection for a heart condition and 
diabetes mellitus in April 2004.  The veteran was notified of 
the decision and of his appellate rights, but did not appeal 
the denial.  

4.  Since February 1998, new and material evidence has been 
received regarding the veteran's previously denied claim of 
service connection for tinnitus.  

5.  The veteran is not currently diagnosed as having tinnitus 
attributable to his active service.  

6.  Evidence obtained since February 1998 regarding the 
veteran's claim of entitlement to service connection for 
hypertension is not new and material.  

7.  Evidence obtained since April 2004 regarding the 
veteran's claims of entitlement to service connection for a 
heart condition and diabetes mellitus is not new and 
material.  

8.  The veteran is not currently diagnosed as having 
emphysema. 


CONCLUSIONS OF LAW

1.  The February 1998 rating decision denying service 
connection for tinnitus, hypertension, heart condition and 
diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Evidence obtained since February 1998 regarding the 
veteran's claim of service connection for tinnitus is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).
 
3.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  Evidence obtained since the February 1998 rating decision 
denying service connection for hypertension is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

5.  Evidence obtained since the last final decision in April 
2004, declining to reopen the veteran's claims for service 
connection for a heart condition and diabetes mellitus, is 
not new and material and the claims are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

6.  The criteria for entitlement to service connection for 
emphysema have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in June 2002 and March 2005, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  Although there was no 
Statement of the Case issued following the Dingess notice, 
the Board finds that the veteran is not prejudiced as service 
connection is being denied.  
With respect to obtaining new and material evidence, the 
Board finds that the March 2005 letter also met the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denials and the evidence needed to reopen the 
claims.  In March 2005, the veteran filed a new claim, 
including a request to reopen the previously denied claims of 
service connection for a heart condition and diabetes 
mellitus.  The veteran was provided with notice in compliance 
with Kent that same month.  The Board finds that the veteran 
was provided with adequate notice of the evidence necessary 
to reopen his previously denied claims.  As such, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the March 2005 VCAA notice was given prior to the 
appealed AOJ decision, dated in June 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In February 2008, 
the veteran appeared and testified at a Travel Board hearing 
at the Seattle RO. 

VA is not required to schedule the veteran for a physical 
examination for his claim of service connection for emphysema 
because the evidence does not meet the criteria set forth in 
38 C.F.R. § 3.159(c)(4).  Specifically, there is no credible 
evidence of an event, injury, or disease in service upon 
which a current disability may be based.  As such, the Board 
will not remand this case for a medical examination.  

 It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  In fact, the 
veteran submitted a communication to VA, dated in April 2006, 
indicating that he had no further evidence to submit to 
substantiate his claims.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  


New and material evidence

The veteran was initially denied service connection for 
tinnitus, hypertension, a heart condition and diabetes 
mellitus in a February 1998 rating decision.  The RO found, 
inter alia, that there was no link between the veteran's 
service and his claimed hypertension, heart condition or 
diabetes mellitus.  Additionally, the RO found that the 
veteran was not diagnosed as having tinnitus.  In January 
2002, the veteran sought to reopen his claims of service 
connection for a heart condition and diabetes mellitus.  In 
April 2004, the RO declined to reopen the veteran's 
previously denied claim of service connection for a heart 
condition and diabetes mellitus finding new and material 
evidence had not been received to reopen the claim.  The 
veteran was advised of the denial of benefits and of his 
appellate rights, but did not appeal either decision.  As 
such, they became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

Pursuant to an application submitted in March 2005, the 
veteran seeks to reopen his previously denied claims of 
service connection for tinnitus, hypertension, a heart 
condition and diabetes mellitus.  Generally, where prior RO 
decisions have become final, they may only be reopened 
through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1998 
rating decision included the veteran's service medical 
records (SMRs), post-service medical treatment records, dated 
from August 1994 to December 1999, and a VA audiological 
examination, dated in October 1997.

Evidence received since the February 1998 rating decision 
includes, private treatment records, dated December 1999 to 
January 2000, private treatment records, dated from January 
2000 to April 2000, a VA general medical examination, dated 
November 2000, a VA audiological examination, dated December 
2000, a January 2002 statement from the veteran's former 
wife, the veteran's statement, dated in January 2002, and VA 
treatment records, dated from June 2000 to May 2005.

Evidence received since the last final decision on the 
veteran's request to reopen his previously denied claims of 
service connection for a heart condition and diabetes 
mellitus includes, VA treatment records, dated from February 
2004 to May 2005 and the February 2008 hearing transcript.  

Tinnitus

At the veteran's December 2000 VA audiological examination, 
the veteran complained of occasional bilateral tinnitus.  He 
said that the ringing was louder in the left ear and lasted 3 
to 5 minutes, 7 to 8 times per month.  The veteran advised 
that these symptoms were present in the past 2 to 3 years.  
The veteran was diagnosed as having sensorineural hearing 
loss, but no diagnosis was made regarding his claimed 
tinnitus.  

There are no additional treatment records regarding the 
veteran's claimed tinnitus associated with the claims file.  

In February 2008, the veteran testified that he was exposed 
to acoustic trauma while in service.  He advised that the in-
service noise exposure was 25 to 30 yards away from him and 
that he wore hearing protection.  He testified that although 
he was wearing hearing protection, the noise he encountered 
was still loud.  He could not recall being exposed to any 
other noise following service. 

The Board finds that the veteran's report of tinnitus at his 
December 2000 VA audiological examination constitutes new and 
material evidence.  This piece of evidence is new as it was 
not before agency decision makers when deciding the original 
claim, and it is material because it speaks to an 
unestablished fact necessary to substantiate the claim-
specifically, whether the veteran has a current disability.  
The credibility of this new and material evidence is presumed 
for purposes of reopening the claim.  Therefore, the 
veteran's previously denied claim of service connection for 
tinnitus, is reopened.

Hypertension 

The veteran seeks to reopen his previously denied claim of 
service connection for hypertension.  The veteran was 
previously denied service connection for hypertension as 
there was no evidence that the veteran had high blood 
pressure or was diagnosed as having hypertension while in 
service.  

In November 2000, the veteran underwent a General Medical 
Examination (GME) at VA.  The veteran was noted to have a 
hypertension diagnosis in 1997.  He advised that he was under 
medication therapy to control his blood pressure and had no 
related symptoms.  The veteran was diagnosed as having 
hypertension.  No opinion was given as to whether the 
veteran's hypertension had its onset during service.  

The veteran's subsequent VA treatment records reflect a 
consistent diagnosis of hypertension-sometimes noted as 
being in poor control.  Since the February 1998 rating 
decision, there is no evidence of record, either in VA 
treatment records or private treatment records, linking the 
veteran's hypertension to service.  

Following a complete and careful review of the record, the 
Board finds that evidence obtained since February 1998 is 
new, in that it was not previously before agency decision-
makers when deciding the original claim.  The evidence, 
however, is not material because it does not speak to an 
unestablished fact necessary to substantiate the claim-
specifically, whether there is a link between the veteran's 
current hypertension and service.  The medical evidence 
submitted merely notes the veteran's current hypertension and 
a history of poor control of his hypertension.  In fact, the 
GME lists the veteran as first being diagnosed as having 
hypertension in 1997.  None of the treatment records 
indicated any link between the veteran's service and his 
current diagnosis.  Records showing treatment years after 
service which do not link the post-service condition to 
service in any way are not considered new and material 
evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993).  
Consequently, the claim is not reopened and service 
connection for hypertension remains denied.  

Heart condition and diabetes mellitus 

The veteran seeks to reopen his previously denied claims of 
service connection for a heart condition and diabetes 
mellitus.  The most recent final decision on these claims was 
in an April 2004 rating decision with a finding that new and 
material evidence had not been received to reopen the claims.  
The veteran did not timely appeal the denial and subsequently 
filed a new request to reopen the claims.  The veteran was 
originally denied service connection for a heart condition 
and diabetes mellitus in a February 1998 rating decision 
which found no evidence that the claimed conditions had their 
onset during service.  

The veteran's VA treatment records, dated from February 2004 
to May 2005 reflect ongoing treatment for the veteran's heart 
condition and diabetes mellitus.  The records, however, are 
devoid of any link between the veteran's current disabilities 
and service.  

At his February 2008 Travel Board hearing, the veteran 
testified that he had a heart attack in 1987 or 1988.  He 
recalled being diagnosed as having a heart problem while 
overseas by a private physician.  That treatment record is 
not associated the claims file, nor does it appear that the 
veteran was able to obtain it.  

Upon review of the evidence of record, the Board finds that 
the evidence related to the veteran's heart condition and 
diabetes mellitus is new, as it was not before agency 
decision makers at the time of the April 2004 rating 
decision.  The evidence, however, is not material as it does 
not relate to unestablished facts necessary to substantiate 
his claims for service connection-namely, there is no 
medical evidence of record to link the veteran's heart 
condition and diabetes mellitus to service.  The veteran 
simply reiterated similar evidence that was of record at the 
time of the April 2004 rating decision-namely, his assertion 
that he had a heart problem soon after service separation.  
Pursuant to Cox as noted above, absent evidence linking the 
veteran's current disabilities to service, the evidence 
submitted does not constitute new and material evidence.  
Thus, the veteran's claims for service connection for a heart 
condition and diabetes mellitus are not reopened and service 
connection remains denied.  

Service connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be competent 
evidence showing the following:  (1) the existence of a 
current disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the current disability and a disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 
Vet. App. 247 (1999).  

Tinnitus

As reflected in the section above, the Board has reopened the 
veteran's previously denied claim of service connection for 
tinnitus.  The veteran contends that his claimed tinnitus is 
due to in-service noise exposure.  

The veteran's SMRs are devoid of any reference to tinnitus or 
complaints of ringing in the ears.  In a medical examination 
report, dated in April 1984, the veteran was not noted to 
have tinnitus.  In November 1984 and January 1985, the 
veteran indicated that he did not wish to undergo a 
separation medical examination.  

The veteran's post-service treatment records are also devoid 
of any complaints or diagnoses of tinnitus.  At the veteran's 
October 1997 VA audiological examination he reported no 
tinnitus.  

As noted in the section above, the veteran first reported 
symptoms of tinnitus during his December 2000 VA audiological 
examination.  He experienced occasional ringing in the ears, 
lasting 3 to 5 minutes, 7 to 8 times per month and the 
ringing was worse in left ear than the right.  The veteran 
advised that his symptoms had their onset 2 to 3 years prior 
to the examination.  The veteran was not formally diagnosed 
as having tinnitus and no opinion was made as to whether 
these symptoms were related to any acoustic trauma in 
service.  

At his hearing, the veteran testified that he experienced 
acoustic trauma in service.  He stated that he used hearing 
protection but that the noise was still loud.  

Given the evidence as outlined above, the Board finds that 
the veteran's claimed tinnitus did not have its onset during 
service, or for many years thereafter.  Although the veteran 
was not formally diagnosed as having tinnitus, the Board 
finds him competent to relate the symptoms associated with 
the claimed disability.  The Board appreciates the veteran's 
testimony that acoustic trauma in service caused his 
tinnitus.  The Board notes, however, that the veteran is 
competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  
Of note, the veteran advised that he first experienced 
ringing in his ears in 1997 or 1998-well over 10 years 
following service discharge.  Further, the veteran's SMRs, as 
well as his post-service treatment records, are devoid of any 
complaints or diagnoses of tinnitus.  Absent a competent 
medical opinion linking the veteran's claimed tinnitus to 
service, service connection must be denied.  

Emphysema

The veteran seeks service connection for emphysema.  

The veteran's SMRs are devoid of any complaints of a 
pulmonary condition or a diagnosis of emphysema.  As noted in 
the section above, the veteran elected to not undergo a 
discharge medical examination.  

In an April 1984 medical examination report, the veteran 
underwent pulmonary function tests (PFT).  The veteran's 
scores were: FEV1 at 3.5 (93.1%), FVC at 4.0 (106.4%) and 
FEV/FVC at 87.5%.  There was no notation of any abnormalities 
found.  

In a private treatment record, dated in June 1996, the 
veteran was noted to have probable COPD.  He had sought 
treatment for shortness of breath and chest pain and 
underwent a cardiac catheterization.  In another record, the 
veteran was diagnosed as having emphysema.  In a June 1997 
treatment record, the veteran was again noted to have COPD.  
In a December 1999 letter from a treating physician, the 
veteran was noted to have emphysema.  

In a July 2000 treatment note, the veteran advised a VA 
health technician that he had no history of COPD.  

During the veteran's November 2000 GME, he reported having 
been told that he had emphysema.  The veteran was noted to 
have been a smoker since age 19 and continued to smoke one 
pack per day.  He advised that he had never required inhaler 
therapy and had never been hospitalized for pulmonary issues.  
The veteran reported occasional wheezing and shortness of 
breath-usually, upon arising in the mornings.  He did not 
relate any limitation of his daily functions due to any lung 
condition.  Upon physical examination of the chest, the 
veteran had pronounced expiratory breath sounds, but there 
was no finding of crackles or wheezes.  The examiner 
diagnosed the veteran as having tobacco abuse with a 
questionable history of emphysema.

In February 2001, the veteran was noted to have COPD.  At 
that time, the cardiologist referenced the veteran's December 
2000 PFTs.  His predicted scores were FEV1 at 2.60 (62%), FEF 
25-75 (45%), FVC 68% and DLCO at 60%.  

In April 2001, the veteran sought treatment for episodes of 
wheezing, causing shortness of breath, for the 3 days prior.  
The veteran advised that he had no previous history of 
wheezing, and these episodes lasted 10 minutes and usually 
occurred early in the morning.  Upon physical examination, 
the veteran was noted to have a few "scattered" wheezes, 
but the air was moving well throughout his lungs.  

In a March 2004 VA treatment note, the veteran complained of 
shortness of breath.  The physician's assistant indicated 
that the shortness of breath was due to the veteran's 
overcorrected hypertension.  The veteran was not noted to 
have pain or tachycardia and his symptoms were mild and 
episodic.  The veteran was not diagnosed as having any lung 
condition.  

The veteran testified in February 2008 that he was never 
treated for emphysema in service, nor was he treated for any 
upper or lower respiratory conditions.  He related that he 
first began to experience problems breathing a year or a year 
and a half following service discharge.  The veteran hinted 
that he may have been treated by a private physician in 
Orange County, but did not elaborate on the contents of the 
referenced treatment record.  

The veteran is not currently diagnosed as having a lung 
condition, nor were his previous lung-related diagnoses found 
to be related to his service.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of emphysema or a lung 
condition.  Absent a disease or injury incurred during 
service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  

Assuming arguendo that the veteran was currently diagnosed as 
having emphysema or a lung condition, there is no evidence of 
record to suggest that the veteran had a lung condition in 
service or for many years thereafter.  Further, there is no 
clinical evidence of record linking any previously noted lung 
condition to service.  The Board recognizes that the veteran 
was noted to have emphysema and COPD in his past treatment 
records.  The veteran's more recent VA treatment records 
reflect that any shortness of breath was likely caused by 
overcorrected hypertension and there is no current lung-
related diagnosis.  Upon review of the veteran's April 1984 
PFTs scores, the veteran pulmonary function basically found 
to be within normal limits.  Therefore, because there is no 
evidence of a current lung condition, including emphysema, 
related to the veteran's service, service connection must be 
denied.














	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the claim of 
service connection for tinnitus, is reopened.

New and material evidence having not been obtained, the claim 
of entitlement to service connection for hypertension is not 
reopened and remains denied.

New and material evidence having not been obtained, the claim 
of entitlement to service connection for a heart condition is 
not reopened and remains denied.

New and material evidence having not been obtained, the claim 
of entitlement to service connection for a diabetes mellitus 
is not reopened and remains denied.

Service connection for tinnitus is denied.

Service connection for emphysema is denied.  


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


